In a proceeding to vacate an arbitration award on the ground that the arbitrator exceeded his power and authority, the Nyack Teachers Association appeals from an order of the Supreme Court, Rockland County, dated March 24, 1977, which granted the petition. Order affirmed, with $50 costs and disbursements. While we -disagree with Special Term’s holding that it is not necessary under article VI of the collective bargaining agreement for the petitioner-respondent to declare and define the nature of the "emergency situation” prior to the assignment of "additional regularly assigned duties”, we do agree with Special Term’s conclusion that the arbitrator, in effect, improperly rewrote the contract for the parties by holding that article V of *786the agreement was subject to certain language in article VI. Gulotta, P. J., Latham, Damiani and O’Connor, JJ., concur.